The substituted and amended bill in this cause was held subject to demurrer by the trial court, and, on appeal, this court held that the bill contained equity, and was not subject to the demurrer charging a want of equity and other objections to the bill. Stevens v. Hopson et al., 215 Ala. 261,110 So. 147.
On remandment, the bill was amended in some unessential respects; its equity and prayers remaining unchanged. Respondents again demurred to the bill, and this appeal is from a decree of the trial court overruling the demurrer.
In that state of the case, the equity of the bill having been upheld by this court, section 6080 of the Code forbids any other appeal from any subsequent interlocutory order, judgment, or decree.
It results that this appeal is wrongfully taken, and appellee's motion to dismiss it must be granted. Ala. Water Service Co. v. City of Anniston, 217 Ala. 271, 116 So. 124; Shields v. Hightower, 216 Ala. 224, 112 So. 834.
Appeal dismissed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.